                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00128-MR
                                       )
CHRISTOPHER D. ELLERBE,                )
                                       )
       Plaintiff,                      )
                                       )
vs.                                    )                 ORDER
                                       )
JOHN A. HERRING, et al.,               )
                                       )
       Defendants.                     )
                                       )
                                       )



      THIS MATTER is before the Court on Plaintiff’s “Motion for Judge’s

Order” [Doc. 23], which the Court received on December 20, 2019.

      In his Motion, Plaintiff appears to request the entry of default against

all six of the Defendants named in his Complaint. [Doc. 23 at 1 (asking the

Court to enter an Order “against opposing parties for not responding to

Plaintiff’s Complaint”)]. Prior to the filing of Plaintiff’s Motion, on December

19, 2019, the Court granted a motion by Defendants Herring, Ingram,

Preston, Rue, and Sellers for an extension of time, until February 18, 2020,

to answer the Complaint. [Doc 22]. Those Defendants filed their Answer on

February 18, 2020. [Doc. 25]. Additionally, a summons was returned as


        Case 3:19-cv-00128-MR Document 32 Filed 07/23/20 Page 1 of 2
executed on Defendant Lambert on March 16, 2020, and Defendant Lambert

filed an Answer on April 3, 2020. [Docs. 28, 29].        As all the named

Defendants have now responded to Plaintiff’s Complaint, Plaintiff’s Motion is

now moot.

     IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion for Judge’s

Order” [Doc. 23] is DENIED AS MOOT.

     IT IS SO ORDERED.
                          Signed: July 23, 2020




                                          2

        Case 3:19-cv-00128-MR Document 32 Filed 07/23/20 Page 2 of 2
